 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

wana nee ence nee eee x
ALISHA ANN-MARIE HYLTON, :
Plaintiff,
Vv.
: ORDER
HASTENS BEDS, INC., HASTENS SANGER AB,
JOHN DOE, : 19-CV-662 (VSB) (KNF)

Defendants.

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

Before the Court is the parties’ joint letter, dated January 30, 2020, in which the plaintiff
challenges the defendants’ responses to the plaintiff's: (a) admissions request Nos. 13, 20, 34,
39, 39(b), 40 and 41; and (b) document request Nos. 1, 8, 9 and 11. Upon review of the parties’
joint submission, the Court finds as follows:

(a) the defendants responded to the plaintiff's admission request Nos. 13, 20, 34, 39(b)

and 40, denying them;

(b) the defendants’ objections, that the plaintiff's request for admission Nos. 39 and 41
are “irrelevant to the claims in the case and not proportional to the needs of the case,”
are overruled, and the defendants shall respond to the plaintiffs’ request for admission
Nos. 39 and 41, on or before February 10, 2020;

(c) the defendants’ objections to the plaintiff's document request No. | are sustained, and
the defendants need not respond to that document request;

(d) the plaintiff's document request No. 8 seeks “[c]opies of all organizational chart
changes between 2013-2019” for the defendants, not “the names of the store

managers for year 2013-2017 for corresponding periods”; thus, having produced
 

“organizational charts,” the defendants need not produce what was not requested in
the plaintiff's document request No. 8;

(e) the defendants’ objections to the plaintiff's document request No. 9 are overruled, and
the defendants shall respond to that document request, on or before February 10,
2020; and

(f) the defendants’ objections to the plaintiff's document request No. 11 are sustained,
and the defendants need not respond to that document request.

Dated: New York, New York
February 3, 2020 SO ORDERED:

( Cerin CH anreaK Pe
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
Copy mailed to

Alisha Ann-Marie Hylton
